—Determination of respondent Police Commissioner dated July 29, 1996, revoking petitioner’s pistol licenses, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Lewis Friedman, J.], entered February 20, 1997), dismissed, without costs.
Respondent’s determination that petitioner lacks the character and fitness to possess firearms is supported by substantial evidence that petitioner impersonated a police officer for purposes of detaining a person in a traffic dispute (see, Sewell v City of New York, 182 AD2d 469, 472-473). The *11penalty of revocation does not shock our sense of fairness, the dismissal of related criminal charges against petitioner notwithstanding (see, Matter of Zalmanov v Bratton, 240 AD2d 173). We have considered petitioner’s remaining arguments and find them to be without merit. Concur — Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ.